HOOD, Judge.
National Audubon Society and Estate of E. A. Mcllhenny instituted this suit for an injunction against Eldridge White. The trial court rendered judgment for plaintiffs, and defendant appealed.
This case was consolidated for trial and appeal with a companion suit instituted by the same parties against Joseph Doris White. We are rendering a separate judgment in the companion suit on this date. See National Audubon Society, et al. v. White, 302 So.2d 660.
For the reasons which we assigned in the companion case, we hereby affirm the judgment appealed from in the instant suit. The costs of this appeal are assessed to defendant-appellant.
Affirmed.